        Case 5:21-mj-00044-JLT Document 6 Filed 09/13/21 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )      Case No: 5:21-MJ-00044 JLT
                                                )
12                   Plaintiff,                 )      ORDER APPOINTING COUNSEL
                                                )
13           vs.                                )
                                                )
14   JOSE MARTIN MAGDALENO,                     )
                                                )
15                   Defendant.                 )
                                                )
16
17          The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21          1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case

22   effective nunc pro tunc to September 8, 2021 for the arraignment and detention hearing.

23
24   IT IS SO ORDERED.

25      Dated:     September 10, 2021                               _ /s/ Jennifer L. Thurston
26                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
